Citation Nr: 9924325	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for mechanical 
low back pain, status post partial hemilamectomy and 
discectomy L4-5 (hereinafter "low back disorder"), 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1983 to March 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision 
rendered by the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, in pertinent 
part, denied the veteran's claim for an increased disability 
rating for a low back disorder.  A notice of disagreement was 
received in February 1998, the RO issued a statement of the 
case in June 1998, and a substantive appeal was received in 
July 1998.


REMAND

As this appeal arises from a claim for an increased rating, 
it is well grounded under 38 U.S.C.A. § 5107(a); See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Therefore, VA has a 
duty to assist the veteran in developing his claim.  See 38 
U.S.C.A. § 5107(a).  

With regard to the duty to assist, the Board notes that in 
order to fully develop a veteran's claim for an increased 
rating, a physical examination should completely assess all 
of the factors involved for determining the extent and 
severity of a particular disability.  In this way, the rating 
agency will have all of the medical evidence necessary to 
assign the appropriate disability rating.  

In this case, the Board observes that the veteran's service-
connected low back disorder is currently rated as 20 percent 
disabling for intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).  The most recent VA 
examination report, prepared in July 1998, does not appear to 
be thorough enough to comply with the duty to assist, as 
there was no neurological testing undertaken to assess 
neurological symptoms commonly associated with intervertebral 
disc syndrome even though the veteran expressed subjective 
complaints of tingling and numbness.  Moreover, the Board 
notes that the examiner specifically reported that the 
veteran's prior medical records were not available for review 
prior to his examination.


Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to fully evaluate and assess 
the extent and severity of the veteran's 
low back disorder.  It is imperative that 
the claims file be made available to and 
be examined by the examiners in 
connection with the examinations, and all 
tests and studies deemed necessary should 
be accomplished.  The examiners should 
clearly report all clinical and special 
test findings in accordance with 
appropriate rating criteria.  Further, 
the examiners should report any 
additional functional loss due to pain, 
fatigue, incoordination and weakness, 
including during flare-ups. 

2.  After the completion of the 
development of the above evidence, the RO 
should readjudicate the veteran's claim 
under all applicable rating criteria, 
including consideration of 38 C.F.R. 
§§ 4.40, 4.45. If the decision remains 
adverse, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to assist the veteran and to 
ensure an adequate medical record for appellate review.  The 
Board intimates no opinions as to the eventual determinations 
to be made in this case.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the 


matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



